Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 15, 2018                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156746(56)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
                                                                    SC: 156746
  v                                                                 COA: 331499
                                                                    Jackson CC: 15-004596-FC
  DAWN MARIE DIXON-BEY,
             Defendant-Appellee.
  _______________________________________/

        On order of the Chief Justice, the motions of the Criminal Defense Attorneys of
  Michigan to extend the time for filing a brief amicus curiae and to waive the filing fee are
  GRANTED. The amicus brief will be accepted as timely filed if submitted on or before
  September 24, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 15, 2018

                                                                               Clerk